Title: To George Washington from Joseph Reed, 2–5 April 1779
From: Reed, Joseph
To: Washington, George


Dear Sir
[2–c.5 April 1779]
I beg you to accept of my Thanks for your Favours of the 28th & 29th Ult. & the Intelligence inclosed. I shall esteem such Communications a particular Mark of your Regard, & if you could occasionally mix your own Sentiments as to the Measures most adviseable it would add to the Favour. My Ideas upon the Subject so perfectly correspond with yours that I shall take every possible Measure to put the Militia in the best Posture of Preparation, tho’ the unhappy Disputes of the State have made Government less vigorous than it would otherwise have been, However I have the Satisfaction to remark that they decline hourly, & of Consequence the Power of Governmt will revive with renew’d Strength. I hear from good Authority that the Inhabitants of the Country are very unanimous in their Opinion against the Measures of Opposition—and as it has not become personal at least on my Part, I shall chearfully overlook the Abuse which has been attempted towards me & make every Advance towards Peace, Harmony, & mutual Civility. I beg Leave to mention a Matter which has given some Concern to the Council as well as several Members of the Assembly & in which it is supposed some Persons have not dealt candidly with you. I mean the Appointment of a Capt. Patterson of the back Country to some important Command. Col. Smith of the Council authorizes me to say that his Character is not even doubtful—but well known to be unfriendly to the true Interests of America—and that he is universally regarded in this Light by all the well affected of the back Country. He lays under very strong Suspicions of holding an Intercourse with the Enemy last Winter & his present Appointment will have a very discouraging Effect upon the People of the back Counties. Our very great Respect for every Thing which comes from you will doubtless induce us as well as every other Person under our Influence to acquiesce in any Appointment & to give our fullest Concurrence to the Business in which he is employed but we esteem it our Duty to represent to your Excelly the Consequences & Facts as we are perswaded that some Mistake has happened. I have only to add on the Subject that what Col. Smith said was in Council & confirm’d by another Member (Mr Hambright) who both spoke from personal Knowledge.

Inclosed I send your Excelly Gen. Potter’s last Letter—the Accts from Wyoming which Col. Butler has transmitted to you will doubtless bring to your Mind the unhappy Situation of our Frontiers. From the Communications you were so good as to make me at Head Quarters I have without descending to particulars encouraged our Settlers in Westmoreland, Bedford, & Northumberland to stand their Ground & have ordered 250 Militia from the inner Counties to march for their immediate Protection & in the mean Time the Assembly has given such farther Encouragement as we hope will give Spirit to the recruitg Service of the 5 Companies proposed. But as your Excelly well knows the Delays that sometimes happen in the Execution of Orders, I hope you will not think me troublesome in requesting they may be repeated if necessary. Expecting that Gen. Hands Detachment would effectually cover Northumberland & that a Draught of Militia to that Quarter would only consume the Provisions I did not order any Militia thither & I fear this late Movement will occasion an Evacuation of that Country unless Gen. Hand has moved a Part or the whole of his Troops thither—I must also request you would direct the Fragments of Corps attached to Col. Hartly’s Regt to Join as I fear they have not paid due Attention to your former Directions on this Subject. I hope we shall have the River in a good Posture—Gen. D. Portail seems very well pleased & all the necessary Orders are given.
I do not think a little Apprehension will do us any Harm & have therefore made such a Use of your Letter as may awaken tho not Alarm our People to a Sense of their true Situation. A sordid Spirit of Gain a Spirit of Animosity & Selfishness was too prevalent for any Thing but an Idea of Danger—I can only lament that even good Minds are in some Instances too much tainted. call a Thing Trade & let it be ever So seemingly unfair & really prejudicial to the common Interest it will make its Way. Every Arrival depreciates our Currency & I cannot learn that effectual Measures ar⟨e⟩ taken on this Subject or indeed any. Some of our principal People seemed to think all Danger over, & they must recover lost Time & Profits—hence all the Passions of Avarice & Ambition were let loose, & they will scarcely believe that the Day of our Redemption is not at Hand, & all farther Efforts unnecessary. You will see by our Proclamation of this Day that we think very differently & that while we hope, we tremble too. We are therefore resolved to pursue vigorously your Advice to be prepared for the worst, and should it be necessary to call forth the Militia of this State, I shall think it my Duty to partake of the Fatigues & Dangers, & yield a chearful & happy Obedience to your Orders—Yesterday Mr Peales Performance was placed with due Respect in the Council Chamber & an elegant one it is. He seems to have profited by his Subject & never did any Thing more to his Honour as an Artist.

Since I wrote the above a joint Committee of Council & Assembly met a Committee of Congress on the Affairs of this State & with a View of removing Jealousies & Misunderstandings which have too much prevailed of late. I have the Pleasure of informing you that there is an Appearance of perfect Harmony being restored notwithstanding the utmost Efforts of some Gentlemen in Congress to prevent it. It is really melancholy to see with what unceasing Perseverance some Gentlemen endeavour to promote a Breach between this State & Congress. A Transaction this Morning seems to confirm Suspicions taken up formerly. Mr Clymer who is full in Opposition here & of the Party with the commercial Gentlemen of Congress introduced a Sett of Resolves to some Gentlemen of the Assembly expressing the Sense of the State that the Delegates should agree to any Terms of Peace securing Independence & consistent with Treaties with foreign Powers, by no Means insisting upon Acquisitions of Territory or any splendid Advantages—It appeared to me that our Enemies would take so much Encouragement from Overtures of this Kind as tending to shew the Sense of one State & our Weariness of the Hour as might have fatal Effects. I have therefore used my Influence against it. My Opinion clearly is that Congress ought to have the sole Power of settling this Business & that it will be dangerous for any State to interpose its particular Decision. But alas—we thirst after Trade & Luxury—& many wish to see their banished Friends return in Triumph. I beg Pardon for this tedious Scrawl & am with the greatest Respect Dear Sir Your very Obed. & Aff. Hble Serv.
J. Reed.
